           Case 1:18-cr-00377-RA Document 40 Filed 01/21/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   x

UNITED STATES OF AMERICA
                                                            CONSENT PRELIMINARY ORDER
              - v. -                                        OF FORFEITURE/
                                                            MONEY JUDGMENT
RICHARD WILLIAMS,
                                                            Si 18 Cr. 377           (RA)
                            Defendant.

                                                   x

              WHEREAS, on or about January 13, 2020, RICHARD WILLIAMS

 ( the    "Defendant") ,         was    charged        in    a     one-count         Superseding

Information,          S1    18    Cr.     377    (RA)       (the    "Information"),               with

r eceiving     or     concealing         illegally          imported       merchandise,            in

violation of Title 18, ,United States Code, Section 545 (Count One);

              WHEREAS,       the        Information           included          a      forfeiture

allegation as to Count One of the Information, seeking forfeiture

t o the United States, pursuant to Title 18, United States Code,

Section 982(a) (2) (B) ,          of   any and all property,               constituting,           or

derived      from,     proceeds         the     Defendant          obtained         directly       or

indirectly, as a result of the offense charged in Count One of the

Information, including but not limited to a sum of money in United

S tates currency representing the amount of proceeds traceable to

the      commission    of    the       offense    charged          in    Count      One      of   the

Information that the Defendant personally obtained;

              WHEREAS,      on    or    about    January 13,            2020,    the       Defendant

pled guilty to Count One of                the Information, pursuant to a plea

agreement with the Government, wherein the Defendant admitted the
          Case 1:18-cr-00377-RA Document 40 Filed 01/21/21 Page 2 of 5



forfeiture allegation with respect to Count One of the Information

and agreed to forfeit, pursuant to Title 18, United States Code,

Section     982(a) (2) (B),      any       and   all    property       constituting,     or

derived from, any proceeds obtained, directly or indirectly, as a

result of the offense charged in Count One of the Information;

             WHEREAS, the Defendant consents to the entry of a money

judgment     in    the    amount      of    $9,100     - in   United    States     currency

representing       the    amount   of       proceeds      traceable     to   the   offense

charged    in     Count    One   of     the      Information     that     the    Defendant

personally obtained; and

                WHEREAS, the Defendant admits that, as a result of acts

and/or omissions of the Defendant,                  the proceeds traceable to the

o ffense charged in Count One of the Information that the Defendant

personally obtained cannot be located upon the exercise of                             due

diligence.

             IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Audrey Strauss, Acting

United States Attorney, Assistant United States Attorney, Timothy

V . Capozzi of counsel, and the Defendant, and his counsel, Chris

Flood, Esq., that:

             1.     As a result of the offense charged in Count One of

the   Information,        to   which       the   Defendant     pled guilty,        a money

judgment in the amount of              $9,100 in United States currency                (the
        Case 1:18-cr-00377-RA Document 40 Filed 01/21/21 Page 3 of 5



"Money Judgment") , representing the amount of proceeds traceable

t o the offense charged in Count One of                  the Information that the

Defendant      personally       obtained,       shall    be    entered     against      the

Defendant.

              2.     Pursuant to Rule 32.2(b) (4) of the Federal Rules of

Criminal       Procedure,        this      Consent        Preliminary          Order     of

Forfeiture/Money Judgment is              final as to the Defendant, RICHARD

WILLIAMS,      and   shall      be    deemed    part    of     the    sentence    of    the

Defendant,     and shall be included in the                   judgment    of   conviction

therewith.

              3.     All   payments      on    the    outstanding      Money     Judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance to the "United States Marshals Service",

and delivered by mail            to    the United States          Attorney's     Office,

Southern      District     of    New    York,     Attn:       Money    Laundering       and

Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,

New York, New York 10007 and shall indicate the defendant's name

and case number.

              4.     The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,   and    the   United      States       shall    have    clear     title   to    such

f orfeited property.
            Case 1:18-cr-00377-RA Document 40 Filed 01/21/21 Page 4 of 5



               5.    Pursuant to Title 21, United States Code,                           Section

8 53(p) ,    the United States         is     authorized to             seek   forfeiture    of

substitute assets of the Defendant up to the uncollected amount of

the Money Judgment.

               6.    Pursuant to Rule 32.2(b) (3) of the Federal Rules of

Criminal       Procedure,      the    United        States        Attorney's       Office    is

authorized to conduct any discovery needed to identify, locate or

dispose        of    forfeitable        property,               including        depositions,

interrogatories,          requests     for    production          of    documents     and   the

issuance of subpoenas.

               7.    The Court shall retain jurisdiction to enforce this

Consent      Preliminary     Order     of    Forfeiture/Money             Judgment,      and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

o f Criminal Procedure.

               8.    The    Clerk      of     the    Court        shall        forward    three

certified        copies     of       this     Consent           Preliminary         Order    of

Forfeiture/Money          Judgment     to    Assistant          United     States     Attorney

Alexander       J.   Wilson,     Co-Chief       of        the    Money     Laundering       and

Transnational Criminal Enterprises Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.

               9.    The   signature         page    of    this        Consent   Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more
        Case 1:18-cr-00377-RA Document 40 Filed 01/21/21 Page 5 of 5



counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York


                   C-77,
By:                                                    1/15/21
      TIMOTHY V. CAPOZZI                            DATE
      Assistant United States Attorney
      One St. Andrew's Plaza
      New York, NY 10007
      ( 212) 637-2404

RICHARD WILLIAMS



By:   fr(te,c,44 r4:w040,4
       R CHARD WILLIAMS_
                                   011,441- Rwo tritull
                                                    DA E



By:
      CHRIS FLOC)  ESQ.                             DA E
      Attorney for Defendant
      Federal Defenders of New York
      5 2 Duane St
      New York, NY 10007

SO ORDERED:

                                                    1-21-21
HONORABLE RONNIE ABRAMS                             DATE
UNITED STATES DISTRICT JUDGE
